Citation Nr: 1446018	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  09-40 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial increased rating for endometriosis, fibroid tumors and pelvic adhesions, currently evaluated as 30 percent disabling.

2.  Entitlement to an initial increased (compensable) rating for hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

F. Yankey Counsel



INTRODUCTION

The Veteran served on active duty from March 1972 to May 1993.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2004 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In April 2014, the Veteran withdrew her request for a Board hearing.  She has not requested that the hearing be rescheduled.  Therefore, her request for a hearing is considered withdrawn.  See C.F.R. §20.702(d) (2013).


FINDING OF FACT

In an April 2014 written statement, received prior to the promulgation of a decision in the appeal, the Veteran, through her representative, indicated that she wished to withdraw her appeal with regard to the issues of entitlement to an initial increased rating for endometriosis, fibroid tumors and pelvic adhesions, and entitlement to an initial increased (compensable) rating for hypertension.  These were the only two issues on appeal at that time.


CONCLUSION OF LAW

The criteria for the withdrawal of his issues on appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  
38 C.F.R. § 20.204 (2013).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b) (2013).

As noted above, in an April 2014 statement, the Veteran, through her representative, indicated that the Veteran wished to withdraw her appeals.  Specifically, the Veteran's representative stated that the Veteran wished to withdraw her hearing/appeal for endometriosis, fibroid tumor and hypertension.  As previously noted, the only two issues on appeal at the time the April 2014 letter was submitted were entitlement to an initial increased rating for endometriosis, fibroid tumors and pelvic adhesions, and entitlement to an initial increased (compensable) rating for hypertension.  The Board also notes that when the April 2014 letter was submitted, the Veteran was scheduled for a Board hearing.

The Board finds that the April 2014 written statement from the Veteran and her representative qualifies as a valid withdrawal of the two issues on appeal under 
38 C.F.R. § 20.204.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues and the appeals are dismissed.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.204.


ORDER

The appeal of entitlement to an initial increased rating for endometriosis, fibroid tumors and pelvic adhesions is dismissed.

The appeal of entitlement to an initial increased (compensable) rating for hypertension is dismissed.



____________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


